Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021.  The submission is  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image1.png
    709
    847
    media_image1.png
    Greyscale

2.	Claims 1, 3-5, 7, 13, 15, and  17  are   rejected under 35 U.S.C. 103(a) as being unpatentable over Nath et al. (US 2003/0038628 A1) in view of  BILHE et al. (FR 3025306 A1)
Regarding to claim 1, Nath discloses a method comprising: 
positioning an eddy current probe (Fig. 1-8 Item 10 discloses a self referencing eddy current probe  in Paragraph [0027]) proximate to a coated portion of an article (Fig. 1-6 Item 102 discloses a conductive coating 102 on a conductive component 100 in Paragraph [0043]) wherein the coated portion of the article comprises a conductive substrate (Fig. 1-8 Item 100 discloses conductive component 100 in Paragraph [0043]) and a protective coating overlying the conductive substrate (Fig. 1-8 Item 102 discloses a conductive coating 102 which a ceramic coating (thermal barrier coating) on a conductive component 100 in Paragraph [0009 & 0043]); 
generating, using the eddy current probe (Fig. 1-8 Item 10 discloses a self referencing eddy current probe  in Paragraph [0027]), a first primary magnetic field to induce eddy currents in the coated portion of the article (Fig. 1-8 Item 10 discloses a probe includes a signal generator 160 preferably supplies an AC signal to test and reference coils 50, 40, causing the test and reference coils to emit a test and a reference magnetic field in Paragraph [0045]); 
measuring, using the eddy current probe, a strength of a first secondary magnetic field created by the eddy currents in the coated portion of the article to obtain a first secondary magnetic field measurement (Fig. 1-8 Item 10 discloses a probe includes a signal generator 160 preferably supplies an AC signal to test and reference coils 50, 40, causing the test and reference coils to emit a test and a reference magnetic field in Paragraph [0045]); and 
determining, by a computing device, one or more properties or one or more changes in properties of the article based on the first secondary magnetic field measurement (Fig. 1-8 Item 180 & 220 discloses a comparison module and  the computer 220 can be configured to receive the compared signal from the comparison module 180, to convert the compared signal to a coating thickness value, and to display the coating thickness value in Paragraph [0047 & 0043]).  

    PNG
    media_image2.png
    663
    850
    media_image2.png
    Greyscale

However Nath does not explicitly teach the a ceramic coating overlying the conductive substrate
However, BILHE  Fig.4 teaches a ceramic coating overlying the conductive substrate (Fig. 4 discloses a coating R and a ceramic thermal barrier BT in Page 5).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include ceramic thermal barrier as taught by BILHE  Fig.4  in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Regarding to claim 3, Nath discloses the method of claim 1, wherein the one or more properties are determined further based on an electrical conductivity and a magnetic permeability of the conductive substrate (Fig. 1-8 Item 30 & 40 discloses a reference coils 50, 40 can be energized where energizing frequency depends on the conductivity and the thickness of the coatings in Paragraph [0046]).

Regarding to claim 4, Nath discloses the method of claim 1.
However Nath does not explicitly teach the wherein the one or more properties include a thickness of a ceramic overcoat of the ceramic coating.  
However, BILHE  Fig.4 teaches wherein the one or more properties include a thickness of a ceramic overcoat of the ceramic coating.  (Fig. 4 discloses a coating R and a ceramic thermal barrier BT in Page 5).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include ceramic thermal barrier as taught by BILHE  Fig.4  in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Regarding to claim 5, Nath discloses the method of claim 1.
However Nath does not explicitly teach the wherein the one or more properties include a thickness of a bond coat of the ceramic coating.  
However, BILHE  Fig.4 teaches wherein the one or more properties include a thickness of a bond coat of the ceramic coating.  (Fig. 4 discloses a coating R and a ceramic thermal barrier BT in Page 5).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include ceramic thermal barrier as taught by BILHE  Fig.4  in order to provide accurate and precise measurements of different conductivities and thicknesses layers.
Regarding to claim 7, Nath discloses the method of claim 1.
However Nath does not explicitly teach the wherein the change in one or more properties includes a change in composition of the ceramic coating.  
However, BILHE  Fig.4 teaches wherein the change in one or more properties includes a change in composition of the ceramic coating.   (Fig. 4 discloses a coating R and a ceramic thermal barrier BT in Page 5).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include ceramic thermal barrier as taught by BILHE  Fig.4  in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Regarding to claim 13, Nath discloses a system, comprising: 
an eddy current probe (Fig. 1-8 Item 10 discloses a self referencing eddy current probe  in Paragraph [0027]) configured to: generate a first primary magnetic field to induce eddy currents in a coated portion of an article (Fig. 1-8 Item 10 discloses a probe includes a signal generator 160 preferably supplies an AC signal to test and reference coils 50, 40, causing the test and reference coils to emit a test and a reference magnetic field in Paragraph [0045]);, 
wherein the coated portion of the article (Fig. 1-8 Item 102 discloses a conductive coating 102 which a ceramic coating (thermal barrier coating) on a conductive component 100 in Paragraph [0009 & 0043]); comprises a conductive substrate and a protective coating (Fig. 1-8 Item 102 discloses a conductive coating 102 which a ceramic coating (thermal barrier coating) on a conductive component 100 in Paragraph [0009 & 0043]); overlying the conductive substrate (Fig. 1-8 Item 100 discloses conductive component 100 in Paragraph [0043]); and 
measure a strength of a first secondary magnetic field created by the eddy currents in the coated portion to obtain a first secondary magnetic field measurement; and 
a computing device configured to determine one or more properties or one or more changes in properties of the article based on the first secondary magnetic field measurement (Fig. 1-8 Item 180 & 220 discloses a comparison module and  the computer 220 can be configured to receive the compared signal from the comparison module 180, to convert the compared signal to a coating thickness value, and to display the coating thickness value in Paragraph [0047 & 0043]).  .  
However Nath does not explicitly teach the a ceramic coating overlying the conductive substrate
However, BILHE  Fig.4 teaches a ceramic coating overlying the conductive substrate (Fig. 4 discloses a coating R and a ceramic thermal barrier BT in Page 5.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include ceramic thermal barrier as taught by BILHE  Fig.4  in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Regarding to claim 15, Nath discloses the system of claim 13,
wherein the one or more properties includes a thickness of the protectivecoating.  wherein the coated portion of the article (Fig. 1-8 Item 180 & 220 discloses a comparison module and  the computer 220 can be configured to receive the compared signal from the comparison module 180, to convert the compared signal to a coating thickness value, and to display the coating thickness value in Paragraph [0047 & 0043]). 
However Nath does not explicitly teach the a ceramic coating 
However, BILHE  Fig.4 teaches a ceramic coating (Fig. 4 discloses a coating R and a ceramic thermal barrier BT in Page 5.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include ceramic thermal barrier as taught by BILHE  Fig.4  in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Regarding to claim 17, Nath discloses the system of claim 13,
wherein the change in one or more properties includes a change in composition of at least one of a protectiveovercoat or bond coat of the ceramic coating.   (Fig. 1-8 Item 180 & 220 discloses a comparison module and  the computer 220 can be configured to receive the compared signal from the comparison module 180, to convert the compared signal to a coating thickness value, and to display the coating thickness value in Paragraph [0047 & 0043]). 
However Nath does not explicitly teach the a ceramic coating 
However, BILHE  Fig.4 teaches a ceramic coating (Fig. 4 discloses a coating R and a ceramic thermal barrier BT in Page 5.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include ceramic thermal barrier as taught by BILHE  Fig.4  in order to provide accurate and precise measurements of different conductivities and thicknesses layers.


3.	Claims 9-12 and 18-20  are   rejected under 35 U.S.C. 103(a) as being unpatentable over Nath et al. (US 2003/0038628 A1) in view of  BILHE et al. (FR 3025306 A1) in further view of  Henderkott et al. (US 2017/0356849 A1)

Regarding to claim 9, Nath discloses the method of claim 1.
However Nath does not explicitly teach the wherein the conductive substrate comprises a silicon-based ceramic matrix composite (CMC) substrate.  
However, Henderkott teaches wherein the conductive substrate comprises a silicon-based ceramic matrix composite (CMC) substrate.  (Fig. 1-2  discloses a component 20 of, e.g., CMC generally comprises a ceramic matrix resins and   a component that is coated by the environmental barrier coating (EBC) in Paragraph [0018])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include CMC and ECB as taught by Henderkott in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Regarding to claim 10, Nath discloses the method of claim 9.
However Nath does not explicitly teach the wherein the change in on one or more properties includes a change in composition of the CMC substrate.  
However, Henderkott teaches wherein the change in on one or more properties includes a change in composition of the CMC substrate.  (Fig. 1-2  discloses a component 20 of, e.g., CMC generally comprises a ceramic matrix resins and   a component that is coated by the environmental barrier coating (EBC) in Paragraph [0018])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include CMC and ECB as taught by Henderkott in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Regarding to claim 11, Nath discloses the method of claim 9.
However Nath does not explicitly teach the wherein the ceramic coating comprises an environmental barrier coating (EBC) and a bond coat between the EBC and the CMC substrate.  
However, Henderkott teaches wherein the ceramic coating comprises an environmental barrier coating (EBC) and a bond coat between the EBC and the CMC substrate.   (Fig. 1-2  discloses a component 20 of, e.g., CMC generally comprises a ceramic matrix resins and   a component that is coated by the environmental barrier coating (EBC) in Paragraph [0018])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include CMC and ECB as taught by Henderkott in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Regarding to claim 12, Nath discloses the method of claim 9.
However Nath does not explicitly teach the wherein the EBC comprises a rare earth silicate, and wherein the bond coat comprises silicon.  
However, Henderkott teaches wherein the EBC comprises a rare earth silicate, and wherein the bond coat comprises silicon.   (Fig. 1-2  discloses a component 20 of, e.g., CMC generally comprises a ceramic matrix resins and   a component that is coated by the environmental barrier coating (EBC) in Paragraph [0018])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include CMC and ECB as taught by Henderkott in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Regarding to claim 18, Nath discloses the method of claim 13.
However Nath does not explicitly teach the wherein the conductive substrate comprises a silicon-based ceramic matrix composite (CMC) substrate.  
However, Henderkott teaches wherein the conductive substrate comprises a silicon-based ceramic matrix composite (CMC) substrate (Fig. 1-2  discloses a component 20 of, e.g., CMC generally comprises a ceramic matrix resins and   a component that is coated by the environmental barrier coating (EBC) in Paragraph [0018])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include CMC and ECB as taught by Henderkott in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Regarding to claim 19, Nath discloses the method of claim 18.
However Nath does not explicitly teach the wherein the one or more changes in properties includes a change in composition of the CMC substrate.  
However, Henderkott teaches wherein the one or more changes in properties includes a change in composition of the CMC substrate.  (Fig. 1-2  discloses a component 20 of, e.g., CMC generally comprises a ceramic matrix resins and   a component that is coated by the environmental barrier coating (EBC) in Paragraph [0018])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include CMC and ECB as taught by Henderkott in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Regarding to claim 20, Nath discloses the method of claim 18.
However Nath does not explicitly teach the wherein the ceramic coating comprises an environmental barrier coating (EBC) and a bond coat between the EBC and the CMC substrate, wherein the EBC comprises a rare earth silicate, and wherein the bond coat comprises silicon.
However, Henderkott teaches wherein the ceramic coating comprises an environmental barrier coating (EBC) and a bond coat between the EBC and the CMC substrate, wherein the EBC comprises a rare earth silicate, and wherein the bond coat comprises silicon. (Fig. 1-2  discloses a component 20 of, e.g., CMC generally comprises a ceramic matrix resins and   a component that is coated by the environmental barrier coating (EBC) in Paragraph [0018])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an eddy current probe for determining conductive coating thickness in Nath to include CMC and ECB as taught by Henderkott in order to provide accurate and precise measurements of different conductivities and thicknesses layers.

Allowable Subject Matter
Claims 2, 6 ,8  14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 2  the prior art or record taken alone or in combination fail to teach or suggest the method of claim 1: “positioning the eddy current probe proximate to an uncoated portion of the article; 
generating, using the eddy current probe, a second primary magnetic field to induce eddy currents in the uncoated portion of the article; measuring, using the eddy current probe, a second secondary magnetic field created by the eddy currents in the uncoated portion of the article to obtain a second secondary magnetic field measurement ; and” in combination with all the other elements of claim 2.  
Regarding claim 6 the prior art or record taken alone or in combination fail to teach or suggest the method of claim 1, “wherein the first secondary magnetic field is measured for the coated portion at a first time, and wherein the method further comprises: generating, using the eddy current probe, a second primary magnetic field to induce eddy currents in the coated portion at a second time; measuring, using the eddy current probe, 
a second secondary magnetic field created by the eddy currents in the coated portion at the second time; and determining, by the computing device, the one or more changes in properties.” in combination with all the other elements of claim 6.  
Regarding claim 8 the prior art or record taken alone or in combination fail to teach or suggest the method of claim 1, “wherein the first secondary magnetic field is measured for a first coated portion, and wherein the method further comprises: generating, using the eddy current probe, 
a second primary magnetic field to induce eddy currents in a second coated portion of the article; measuring, using the eddy current probe, 
a second secondary magnetic field created by the eddy currents in the second coated portion of the article; and.” in combination with all the other elements of claim 8.  
Regarding claim 14 the prior art or record taken alone or in combination fail to teach or suggest the system of claim 13, “wherein the article comprises an uncoated portion, wherein the eddy current probe is further configured to: 
generate a second primary magnetic field to induce eddy currents in the uncoated portion of the article; and measure a strength of a second secondary magnetic field created by the eddy currents in the uncoated portion to obtain a second secondary magnetic field measurement, and.” in combination with all the other elements of claim 14.  
Regarding claim 16 the prior art or record taken alone or in combination fail to teach or suggest the system of claim 13, “wherein the first secondary magnetic field is measured for the coated portion at a first time, wherein the eddy current probe is further configured to: 
generate a second primary magnetic field to induce eddy currents in the coated portion at a second time; and 
measure a second secondary magnetic field created by the eddy currents in the coated portion at the second time, and wherein the computing device is further configured to.” in combination with all the other elements of claim 16.  


4	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2858